Opinion issued April 20, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01120–CV




ODIBEZE WOMEN SOCIAL ORGANIZATION, Appellant

V.

OGANIRU WOMEN’S SOCIAL CLUB, Appellee




On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2004-36305




MEMORANDUM OPINIONAppellant Odibeze Women Social Organization has failed to timely file a brief. 
See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified
that this appeal was subject to dismissal, appellant did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.